 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RAYQUAN RAY BROWN, et al.,                              Case No. 1:19-cv-00465-LJO-SAB

12                   Plaintiffs,                             ORDER DISCHARGING ORDER TO
                                                             SHOW CAUSE AND REQUIRING
13           v.                                              LAFRANCE BROWN TO FILE AN
                                                             APPLICATION TO PROCEED WITHOUT
14   THE CITY OF CLOVIS, et al.,                             PREPAYMENT OF FEES

15                   Defendants.                             (ECF No. 4, 6)

16                                                           FOURTEEN DAY DEADLINE

17

18          Rayquan Ray Brown and Lafrance Ray Brown (collectively “Plaintiffs”) filed this civil

19 rights action pursuant to 42 U.S.C. § 1983. On April 14, 2019, an order was filed requiring
20 LaFrance Brown to either file an application to proceed without prepayment of fees or to pay the

21 $400.00 filing fee in this action. The order was returned by the United States Postal Service as

22 undeliverable as to both Plaintiffs in this action.

23          Plaintiff LaFrance Brown did not comply with the April 14, 2019 order and an order was

24 filed on May 20, 2019, requiring him to show cause why this action should not be dismissed for

25 the failure to comply.          The mail was returned by the United States Postal Service as

26 undeliverable as to Plaintiff LaFrance Brown. On June 10, 2019, Plaintiff LaFrance Brown filed
27 a response to the order to show cause and a notice of change of address.

28          Plaintiff is advised of the Local Rules of the Eastern District of California which provide


                                                         1
 1 that

 2          Each appearing attorney and pro se party is under a continuing duty to notify the
            Clerk and all other parties of any change of address or telephone number of the
 3          attorney or the pro se party. Absent such notice, service of documents at the
            prior address of the attorney or pro se party shall be fully effective. Separate
 4          notice shall be filed and served on all parties in each action in which an
            appearance has been made.
 5
     L.R. 182(f). Further, pursuant to Local Rule 183,
 6
            A party appearing in propria persona shall keep the Court and opposing parties
 7          advised as to his or her current address. If mail directed to a plaintiff in propria
            persona by the Clerk is returned by the U.S. Postal Service, and if such plaintiff
 8          fails to notify the Court and opposing parties within sixty-three (63) days
            thereafter of a current address, the Court may dismiss the action without prejudice
 9          for failure to prosecute.
10 L.R. 183(b).

11          As Plaintiff LaFrance Brown has now responded to the order to show cause and filed a

12 change of address, IT IS HEREBY ORDERED that:

13          1.      The order to show cause, filed May 20, 2019, is DISCHARGED; and

14          2.      The Clerk of the Court is DIRECTED to mail a copy of the April 15, 2019 order

15                  requiring Plaintiff La France Brown to file an application to proceed in forma

16                  pauperis or pay the filing fee (ECF No. 3) to Plaintiff’s new address;

17          3.      Plaintiff LaFrance Brown shall either file an application to proceed in forma

18                  pauperis or pay the filing fee within fourteen (14) days of the date of service of

19                  this order; and

20          4.      Failure to comply with this order may result in the issuance of sanctions, up to

21                  and including dismissal of this action.

22
     IT IS SO ORDERED.
23

24 Dated:        June 12, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      2
